Woodward, J.:
The Manhattan Concrete Company had the contract for the concrete work at the Dorscher Sugar Refinery at Long Island City. The plaintiff was in the employ of this company, and was assisting in the work of laying concrete upon the twelfth floor of the building. The Manhattan Concrete Company entered into a contract with the Thomas Elevator Company, the defendant, to put in a hod elevator, and to furnish a man to operate the same. The alleged negligence of the defendant consisted in the act of the man furnished by the defendant to operate the elevator,,who is alleged.to have started the engine without having received the signal agreed upon, resulting in the injury complained of by the plaintiff. The elevator in use was constructed with two platforms. One of these was raised at the time the other was being lowered. On the day of the, accident one of the platforms had reached' the twelfth floor, where *125the concrete was being laid. It was discovered by the foreman of the concrete company that the elevator was impeded by a piece of timber which projected into the elevator shaft from one of the floors below, and the plaintiff was directed to go down and remove the ■obstruction. When he reached the floor where the timber projected he looked up and saw the elevator at the floor above him. It was standing still, and he reached his head and shoulders into the elevator shaft under the elevator car and hit the projecting timber with a hatchet. While in this position, and, as the plaintiff claims, without any signal, the engine below was started and the plaintiff was ■caught beneath the car, sustaining serious injuries. There was a ■conflict of evidence as to whether the signal bell was rung or not, and upon this point the jury have found in favor* of the plaintiff. We do not feel inclined to interfere with this finding. Unless, therefore, there is error of law in the case, the judgment must be affirmed.
■It is urged by the defendant, however, that the accident, whether due to the carelessness of the engineer in the basement or to the negligent ringing of the bell by a co-employee of the plaintiff, was •due to the negligence of a fellow-servant, and was, therefore, one of the risks of the employment which the plaintiff accepted. This question is .raised by the motion of the defendant to disriiiss the complaint upon this and other grounds at the close of plaintiff’s case and by the renewal of this motion at the end of the testimony. While, as suggested by the court in Murray v. Dwight (161 N. Y. 301, 304), “the question when and under what circumstances the servant of a general master becomes the servant of another is often difficult of solution,” we are of opinion in the case at bar that the engineer who had charge of the ■ engine in the basement was not. a fellow-servant of the plaintiff, but was engaged in doing the work of an independent employer. The plaintiff was in the employ of the Manhattan Concrete Company, and was engaged with others in the laying of concrete floors. The defendant company was engaged in supplying elevators to be used in the construction of buildings and entered into a contract with the Manhattan Concrete Company to furnish the elevators necessary to deliver the concrete upon the several floors of the building.' The defendant company' employed one Thurston to operate the engine which controlled the motion of the elevators and paid him for his services; he was under the direc*126tion of the defendant company, and supplied with the signal code by which the employees of the Manhattan Concrete Company were to ■ inform him when they were ready to have the elevators moved. The question here involved has been so fully discussed in the very recent case of Murray v. Dwight (supra) that it hardly seems profitable to i'eview the authorities, and although there has been some apparent conflict, there seems to be no reason to doubt that, under the rule laid down in the case cited, Thurston was not the servant of the Manhattan Concrete Company, but of the defendant, and he could not, therefore, have been a fellow-servant of the plaintiff, who is conceded to have been in the employ of the former. Thurston being the servant .of the defendant, the latter, under the rule of law ■ stated in Sanford v. Standard Oil Co. (118 N. Y. 571, 574) was liable for the negligence of Thurston in starting the engine without the signal agreed upon, and this becomes the more apparent when considered in the light of the evidence of Thurston’s dissipated habits, and the fact that they were known to the defendant.
We have examined the remaining questions presented by the briefs of defendant’s counsel, but we do not find reversible error. The case appears to have been carefully tried upon its merits, and the judgment should he affirmed.
The judgment and order appealed from should be affirmed, with costs.
Judgment and order unanimously affirmed, with costs.